I N THE COURT OF APPEALS OF TENNESSEE

                                    EASTERN SECTI ON                  FILED
                                                                       October 2, 1996
ADA BELL BROW a nd BEVERLY
              N                              )   C/ A NO. 03A01- 9605- 00174
                                                               Cecil Crowson, Jr.
J . EVERETT, MARI ON EVERETT                 )                        Appellate C ourt Clerk
BARTON, a nd GERALD J OSEPH                  )   BLEDSOE LAW
EVERETT,                                     )
                                             )   HON. BUDDY L. PERRY,
        Pl a i nt i f f s - Appe l l e e s , )   J UDGE
                                             )
v.                                           )
                                             )
RALPH EVERETT ( i ndi vi dua l l y           )
a n d a s Exe c ut or of t he Es t a t e )
o f J o s e ph Robe r t Eve r e t t ) ,      )
HERBERT D. EVERETT, J AM               ES R. )
EVERETT, DORI S D. HI GGI NS,                )
KATI E T. TOM NSON a nd LAURA )
                    LI
SHAW  ,                                      )   AFFI RMED
                                             )   AND
        De f e nda nt s - Appe l l a n t s . )   REMANDED




DAVI D R. SW        AFFORD, SW       AFFORD & SWAFFORD, Pi ke vi l l e , f or
Pl a i nt i f f s - Appe l l e e s .

EDW N Z. KELLY, J R. , KELLY, KELLY & GOUGER, P. C. , J a s pe r , f o r
     I
De f e n d a nt s - Appe l l a nt s , Ra l ph Eve r e t t , J a me s R. Eve r e t t , Dor i s
D. Hi g gi ns , Ka t i e G. Toml i ns on, a nd La ur a Sha w.




                                      O P I N I O N




                                                             Fr a nks . J .




               I n t hi s c ont e s t of t he wi l l of t he de c e a s e d, J os e p h

Ev e r e t t , a j ur y r e t ur ne d s pe c i a l ve r di c t s t ha t t he de c e a s e d

d i d n o t ha ve s uf f i c i e nt me nt a l c a pa c i t y t o ma ke a va l i d wi l l ,
a n d J os e ph Robe r t Eve r e t t , De c e a s e d, wa s undul y i nf l ue nc e d b y

Ra l p h Eve r e t t on M r c h 11 t o t he e xt e nt t ha t s uc h i nf l ue nc e
                         a

a mo u n t e d t o c oe r c i on, de s t r oyi ng t he f r e e wi l l of t he de c e a s e d

a n d s ubs t i t ut i ng hi s wi l l f or t he de c e a s e d a nd c ompe l l i ng t h e

d e c e a s e d t o ma ke a di s pos i t i on he ot he r wi s e woul d not ha ve

ma de .

                   The de f e nda nt s ha ve a ppe a l e d a nd r a i s e s e ve r a l

i s s ue s .

                   The de c e a s e d ha d e i ght c hi l dr e n.                      The ol de s t

c hi l d r e n we r e a ppe l l e e s Ada Be l l Br own a nd W l t e r Eve r e t t 1 .
                                                              a

Th e y f i l e d s ui t c ha l l e ng i ng de c e de nt ’ s M r c h 1991 wi l l , whi c h
                                                             a

l e f t t he m t e n dol l a r s e a c h a nd di vi de d t he r e ma i nde r of hi s

e s t a t e e qua l l y a mong hi s s i x younge r c hi l dr e n.                              The y a l l e ge d

t h a t d e c e de nt wa s of uns ound mi nd, i nc ompe t e nt t o ma ke a wi l l ,

a n d u n dul y i nf l ue nc e d by de f e nda nt Ra l ph Eve r e t t .                              Af t e r t he

j u r y v e r di c t t he pr oba t e of t he wi l l wa s a nnul l e d a nd va c a t e d .

                   W t hi n one mont h of t he e xe c ut i on of t he wi l l , t he
                    i

Ch a n c e r y Cour t of Bl e ds oe Count y, Te nne s s e e ha d f ound de c e d e n t

t o b e c ompe t e nt a nd di s mi s s e d a c ons e r va t or s hi p pr oc e e di ng.

Ap p e l l a nt s a r gue t ha t t he Tr i a l Cour t s houl d ha ve gr a nt e d

t h e i r Pr e - Tr i a l M i on i n Li mi ne t ha t woul d ha ve pr e c l ude d t h e
                           ot

p l a i n t i f f s f r om a ny pr oof r e l a t i ve t o t he c ompe t e nc y of

d e c e d e nt pr i or t o t hi s he a r i ng.                   The y i ns i s t t ha t s uc h

e v i d e n c e c ons t i t ut e d a r e l i t i ga t i on of de c e de nt ’ s me nt a l

c a p a c i t y i n 1991 a nd i s ba r r e d by c ol l a t e r a l e s t oppe l .

                   Col l a t e r a l e s t oppe l ope r a t e s t o ba r a s e c ond s ui t


    1
     W l t e r Ev e r e t t d i e d i n 1 9 9 3 ; h i s c h i l d r e n M r i o n Ev e r e t t Ba r t o n a n d
       a                                                                    a
    Ge r a l d J o s e p h Ev e r e t t we r e s u b s t i t u t e d a s p l a i n t i f f s i n p l a c e o f t h e i r
    f a t he r .



                                                            2
b e t we e n t he s a me pa r t i e s a nd t he i r pr i vi e s on a di f f e r e nt

c a us e of a c t i on o nl y a s t o i s s ue s whi c h we r e a c t ua l l y

l i t i g a t e d a nd d e t e r mi ne d i n t he f or me r s ui t .   Goe k e v . Wood s ,

7 7 7 S. W 2d 347 ( Te nn. 1989) .
          .

                 The pa r t i e s t o t he 1991 t r i a l we r e Ra l ph Eve r e t t a s

Pe t i t i one r , de c e de nt J os e ph Eve r e t t a s r e s ponde nt , pl a i nt i f f

W l t e r Eve r e t t a s r e s pon de nt ’ s a t t or ne y i n f a c t , a nd t he Fi r s t
 a

Na t i o n a l Ba nk.      The j udge di s mi s s e d t he pe t i t i on s e e ki ng t he

a p p o i nt me nt of a c ons e r va t or a nd r e t ur ne d a l l a s s e t s he l d b y

W l t e r Eve r e t t t o d e c e de nt .
 a

                 The pa r t i e s a nd i s s ue s we r e not i de nt i c a l .      Howe ve r ,

b o t h he a r i ngs de a l t wi t h t he i s s ue of de c e de nt ’ s c ompe t e nc y

a n d i t c oul d be a r gue d t ha t Ada Be l l ’ s i nt e r e s t s we r e

r e p r e s e nt e d by he r br ot he r .     Howe ve r , e ve n i f t he r e a r gua bl y

wa s a n y c ol l a t e r a l e s t oppe l f r om t hi s he a r i ng, t he Te nne s s e e

Su p r e me Cour t ha s he l d t ha t :

                 The e s t oppe l of a j udgme nt e xt e nds onl y t o t he f a c t s
                 i n i s s ue a s t he y e xi s t e d a t t he t i me t he j udgme nt
                 wa s r e nde r e d, a nd doe s not pr e ve nt a r e - e xa mi na t i o n
                 of t he s a me que s t i on be t we e n t he s a me pa r t i e s whe r e
                 i n t he i nt e r v a l t he f a c t s ha ve c ha nge d or ne w f a c t s
                 ha ve oc c ur r e d whi c h ma y a l t e r t he l e ga l r i ght s or
                 r e l a t i ons o f t he l i t i ga nt s .

W i t e v . W t e , 876 S. W 2d 837 ( Te nn. 1994) .
 h           hi             .

                 He r e , t he de c e de nt ’ s de a t h f r om Al z he i me r ’ s wa r r a nt s

a r e - e va l ua t i on o f whe n t he di s e a s e ma y ha ve be gun a f f e c t i ng

h i s j u dgme nt .      The Tr i a l Cour t di d not e r r i n a l l owi ng

t e s t i mony a nd pr oof a s t o hi s c ompe t e nc y a t t he t i me he

e x e c u t e d h i s wi l l .

                 A s e c ond c ons e r va t or s hi p pr oc e e di ng wa s he l d mor e

t ha n a y e a r a f t e r t he e xe c ut i on of t he wi l l .         At t ha t t i me ,

d e c e de nt wa s d e c l a r e d u na bl e t o ha ndl e hi s a f f a i r s , a nd

                                                3
d e f e n da nt Ra l ph Eve r e t t wa s a ppoi nt e d a s c ons e r va t or .

De f e n d a nt s a r gue t ha t t he s e c ond c ons e r va t or s hi p pr oc e e di ng i s

t o o r e mot e a nd not r e l e va nt t o t he de c e de nt ’ s s t a t e of mi nd

wh e n t he wi l l wa s dr a wn.

                  The c ompe t e nc y t o ma ke a wi l l i s me a s ur e d a t t he

t i me t he pe r s on e xe c ut e s t he wi l l a nd not by t he i r me nt a l

c o n d i t i on a n unr e a s ona bl e numbe r of ye a r s be f or e or a f t e r .                                  In

r e Es t at e of M e s , 843 S. W 2d 418, 427 ( Te nn. App. 1992) .
                  ay             .

Ev i d e n c e of t he t e s t a t or ’ s me nt a l c ondi t i on a f t e r ma ki ng t h e

wi l l i s a dmi s s i bl e , wi t hi n ?r e a s ona bl e l i mi t s ?, I d. , quot i ng

Pr i t c h a r d on W l l s a nd Admi ni s t r a t i on of Es t a t e s , §98 a t 14 1 .
                     i

He r e , i t wa s r e a s ona bl e t o a l l ow e vi de nc e of t he

c o n s e r va t or s hi p he a r i ng he l d wi t hi n 14 mont hs .                          M es.
                                                                                               ay             Thi s

i s s u e i s r e l e va nt i n de t e r mi ni ng t he pr ogr e s s wi t h whi c h

Al z he i me r ’ s d i s e a s e ma y ha ve be c ome mor e de bi l i t a t i ng.

Te n n e s s e e Rul e s of Evi de nc e , 401 2 .

                  Ne xt , d e f e nda n t s i ns i s t t ha t t he Tr i a l Cour t e r r e d

i n a l l owi ng t he t e s t i mony of Dr . St ua r t Ba c on a nd J oa n De Bo r d .

Dr . Ba c on f i r s t s a w de c e de nt i n M r c h of 1992, j us t ove r a
                                               a

y e a r a f t e r t he e xe c ut i on of t he wi l l .                      He t e s t i f i e d t ha t ,

b a s e d on a r e a s ona bl e de gr e e of me di c a l c e r t a i nt y, de c e de nt

d i e d o f Al z he i me r ’ s d i s e a s e .            He t e s t i f i e d t ha t de c e de nt ha d

b e e n s uf f e r i ng f r om Al z he i me r ’ s f or a mi ni mum of t wo ye a r s

b e f o r e hi s Oc t obe r , 1992 de a t h.

                  De f e nda nt s a r gue t ha t t hi s e vi de nc e s houl d ha ve be e n

p r e c l u de d on t he gr ound t ha t i t ha d no r e l e va nc e t o t he

    2
     RULE 4 0 1 .        DEF I NI TI ON OF ?RELEVANT EVI DENCE. ? ?Re l e v a n t e v i d e n c e ? me a n s
    e v i d e n c e h a v i n g a n y t e n d e n c y t o ma k e t h e e x i s t e n c e o f a n y f a c t t h a t i s
    o f c o n s e q u e n c e t o t h e d e t e r mi n a t i o n o f t h e a c t i o n mo r e p r o b a b l e o r l e s s
    p r o b a b l e t h a n i t wo u l d b e wi t h o u t t h e e v i d e n c e .



                                                            4
c o mp e t e nc y of de c e de nt i n M r c h of 1991.
                                       a                                               The y a l s o obj e c t e d

t o t h e e vi de nc e on t he ba s i s t ha t Dr . Ba c on’ s t e s t i mony

s t a t i n g t ha t de c e de nt wo ul d ha ve be e n e a s i l y i nf l ue nc e d whi l e

s u f f e r i ng f r om Al z he i me r ’ s wa s s pe c ul a t i on a nd c onj e c t ur e .

                      The e vi de nc e wa s r e l e va nt a nd a dmi s s i bl e .                             Te nne s s e e

Ru l e s of Evi de nc e , Rul e 401.

                      J oa n De Bor d i s a home he a l t h c a r e nur s e who be ga n

v i s i t i ng de c e de nt mor e t ha n one mont h a f t e r t he e xe c ut i on o f

h i s wi l l .          She k e pt r e c or ds of t hos e vi s i t s a nd t e s t i f i e d f r o m

he r not e s .               The s e not e s s how t ha t t he de c e a s e d wa s de pr e s s e d

a n d l one l y a nd c onc e r ne d ove r hi s c hi l dr e n t r yi ng t o pl a c e h i m

i n a n ur s i ng home a nd ha ve hi m de c l a r e d i nc ompe t e nt .

                      The Tr i a l Cour t r ul e d t ha t s he c oul d t e s t i f y f r om

h e r r e c or ds unde r t he bus i ne s s r e c or ds e xc e pt i on t o t he
                              3
h e a r s a y r ul e .            M . De Bo r d’ s t e s t i mony me t t he e s s e nt i a l
                                   s

e l e me nt s o f t hi s h e a r s a y e xc e pt i on.                      M di c a r e gui de l i ne s
                                                                             e

r e q u i r e d t ha t s he ke e p r e c or ds of he r vi s i t s a nd s he pr e pa r e d

t he wr i t t e n r e por t s s hor t l y a f t e r he r vi s i t s .                             Cohe n,

S h e p p e ar d, Pai ne , Te nne s s e e La w of Evi de nc e , §803( 6) ( 1995) .

Th e Tr i a l Cour t di d not e r r i n a l l owi ng t hi s e vi de nc e .

                      The Tr i a l Cour t de ni e d de f e nda nt s ’ r e que s t t ha t t h e



    3
        Ru l e 8 0 3 ( 6 )    RECORDS OF REGULARLY CONDUCTED ACTI VI TY.

                A me mo r a n d u m, r e p o r t , r e c o r d , o r d a t a c o mp i l a t i o n i n a n y f o r m o f
    a c t s , e v e n t s , c o n d i t i o n s , o p i n i o n s , o r d i a g n o s e s ma d e a t o r n e a r t h e
    t i me b y o r f r o m i n f o r ma t i o n t r a n s mi t t e d b y a p e r s o n wi t h k n o wl e d g e a n d a
    b u s i n e s s d u t y t o r e c o r d o r t r a n s mi t i f k e p t i n t h e c o u r s e o f a r e g u l a r l y
    c o n d u c t e d b u s i n e s s a c t i v i t y a n d i f i t wa s t h e r e g u l a r p r a c t i c e o f t h a t
    b u s i n e s s a c t i v i t y t o ma k e t h e me mo r a n d u m, r e p o r t , r e c o r d , o r d a t a
    c o mp i l a t i o n , a l l a s s h o wn b y t h e t e s t i mo n y o f t h e c u s t o d i a n o r o t h e r
    q u a l i f i e d wi t n e s s , u n l e s s t h e s o u r c e o f i n f o r ma t i o n o f t h e me t h o d o r
    c i r c u ms t a n c e s o f p r e p a r a t i o n i n d i c a t e l a c k o f t r u s t wo r t h i n e s s .      Th e t e r m
    ?b u s i n e s s ? a s u s e d i n t h i s p a r a g r a p h i n c l u d e s e v e r y k i n d o f b u s i n e s s ,
    i n s t i t u t i o n , a s s o c i a t i o n , p r o f e s s i o n , o c c u p a t i o n , a n d c a l l i n g , wh e t h e r
    or not conduc t e d f or pr of i t .



                                                               5
j u r y be i ns t r uc t e d not t o c ons i de r a ny de c l a r a t i ons ma de by

t h e d e c e a s e d s ubs e que nt t o t he e xe c ut i on of t he wi l l .          Thi s

i s s u e a ga i n de a l t wi t h t he t e s t i mony of J oa n De Bor d.           The

Tr i a l J udge di d not e r r i n a l l owi ng t he j ur y t o c ons i de r t h i s

e vi d e nc e , b e c a us e i t wa s a dmi s s i bl e a s a n e xc e pt i on t o t he

h e a r s a y r ul e a l l owi ng i n r e c or ds of r e gul a r l y c onduc t e d

a c t i v i t y.     Te nne s s e e Rul e s of Evi de nc e , 803( 6) .

                    Ne xt , de f e nda nt s a r gue t ha t t he Tr i a l Cour t e r r e d i n

c h a r g i ng t he Te nne s s e e Pa t t e r n J ur y I ns t r uc t i on r e l a t i ve t o

me n t a l c ompe t e nc y- me nt a l de l us i ons .

                    A j ur y c ha r ge wi l l not be i nva l i da t e d a s l ong a s i t

f a i r l y de f i ne s t he l e ga l i s s ue s i nvol ve d i n t he c a s e a nd do e s

n o t mi s l e a d t he j ur y.        Ot i s v . Cambr i dge M ual Fi r e I ns ur a n c e
                                                               ut

Co. , 8 50 S. W 2d 439 ( Te nn. 1992) .
               .

                    De f e nda nt s a r gue t ha t pl a i nt i f f s ’ c ompl a i nt di d n o t

a l l e ge t ha t t he de c e a s e d wa s a c t i ng unde r a de l us i on a t t he

t i me o f t he e xe c ut i on of hi s wi l l .           De f e nda nt s a l s o a r gue t h a t

t h e r e wa s no pr oof t ha t de c e a s e d wa s unde r a de l us i on.

Th e r e f or e , t h e y i ns i s t t ha t t he Tr i a l Cour t e r r e d i n ut i l i z i ng

t h e j u r y i ns t r uc t i ons r e l a t i ng t o me nt a l c ompe t e nc y- me nt a l

d e l u s i ons .

                    Thi s a r gume nt i s wi t hout me r i t .       To t he c ont r a r y,

d e c e d e nt ’ s i l l he a l t h, c onf us i on, a nd hi s c a pa c i t y t o dr a w u p

a wi l l we r e d i r e c t l y a t i s s ue , a s t he r e i s no a l l e ga t i on

t h e r e wa s a mi s s t a t e me nt of l a w i n t he j ur y c ha r ge .

                    The j ur y i ns t r uc t i ons r e ga r di ng undue i nf l ue nc e

i n f o r me d t he j ur y t ha t u ndue i nf l ue nc e c ons i s t e d of ?a c t s o r

c o n d u c t whi c h i n t he mi nd of t he t e s t a t or i s ove r c ome by t h e

wi l l o f a not he r pe r s on . . . de s t r oyi ng t he f r e e e xe r c i s e o f

                                                  6
t h e t e s t a t or , s ubs t i t ut i ng f or hi s own wi l l a not he r pe r s on’ s

wi l l . ?

                 Aga i n, de f e nda nt s t a ke i s s ue wi t h whe t he r t he c ha r g e

wa s s u ppor t e d by e vi de nc e , not wi t h a ny a l l e ga t i ons t ha t t h e

l a w wa s mi s s t a t e d.     The j ur y c ha r ge e c hoe s t hos e a ppr ove d i n

M t c h e l v . S mi t h, 779 S. W 2d 384 ( Te nn. App. 1989) , a nd t hi s
 i                                .

i s s u e i s t he r e f or e wi t ho ut m r i t .
                                          e

                 The r e ma i ni ng i s s ue s we f i nd t o be wi t hout me r i t a s

t h e r e i s s ubs t a nt i a l ma t e r i a l e vi de nc e t o s uppor t t he j ur y’ s

s p e c i a l ve r di c t s .   Ac c or di ngl y, we a f f i r m t he j udgme nt of t h e

Tr i a l Cour t a nd r e ma nd a t a ppe l l a nt s ’ c os t .




                                               ________________________
                                               He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ __________________ ____
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ ______________________
Ch a r l e s D. Sus a no, J r . , J .




                                               7